     Case 2:21-cv-00044-MWF-JPR Document 21 Filed 07/26/21 Page 1 of 3 Page ID #:88



      Todd M. Friedman (SBN 216752)
1     tfriedman@toddflaw.com
      Adrian R. Bacon (SBN 280332)
2
      abacon@toddflaw.com
3
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
4
      Woodland Hills, CA 91367
      Telephone: (323) 306-4234
5     Facsimile: (866) 633-0228
6     Attorneys for Plaintiff
7
                          UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
      MICHAEL NIEMAN, individually and )                 Case No.
10    on behalf of all others similarly situated, )
11                                                )
      Plaintiff,                                  )        2:21-cv-00044-MWF-JPR
12
                                                  )
13    v.                                          )      JOINT STIPULATION OF
                                                  )      DISMISSAL OF ACTION OF THE
14
      MARS, INCORPORATED d/b/a                    )      INDIVIDUAL CLAIMS
15    M&M’S, and DOES 1 through 10,               )      WITH PREJUDICE AND THE
      inclusive, and each of them,                )      PUTATIVE CLASS CLAIMS
16
                                                  )      WITHOUT PREJUDICE
17    Defendants.                                 )
18

19
      NOW COME THE PARTIES by and through their attorneys to respectfully move

20
      this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
21    individual claims and without prejudice as to the putative Class pursuant to
22    Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23    costs and attorney fees. The notice and approval requirements of Federal Rule of
24    Civil Procedure 23(e) are inapplicable because this action has not been certified
25    as a class, and a class is not proposed to be certified for purposes of this
26    dismissal. A proposed order has been concurrently submitted to this Court via
27    email.
28




                                          Stipulation to Dismiss- 1
     Case 2:21-cv-00044-MWF-JPR Document 21 Filed 07/26/21 Page 2 of 3 Page ID #:89




1           Respectfully submitted this 26th Day of July, 2021,
2
                                   LAW OFFICES OF TODD M. FRIEDMAN P.C
3                                        By: s/Adrian R. Bacon
4                                           ADRIAN R. BACON Esq.
                                             Attorney for Plaintiff
5

6                                               By:       /s/ Alex L. Linhardt
7
                                                              Alex L. Linhardt
                                                          Attorney for Defendant
8

9

10                                   Signature Certification
11           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
12     Policies and Procedures Manual, I hereby certify that the content of this
13     document is acceptable to counsel for Defendant and that I have obtained their
14     authorization to affix their electronic signature to this document.
15

16
      Dated: July 26, 2021 LAW OFFICES OF TODD M. FRIEDMAN, P.C.

17
                                     By: _s/ Adrian R. Bacon
18
                                         Adrian R. Bacon ESQ.
19                                         Attorney for Plaintiff
20

21

22

23

24

25

26

27

28




                                        Stipulation to Dismiss- 2
     Case 2:21-cv-00044-MWF-JPR Document 21 Filed 07/26/21 Page 3 of 3 Page ID #:90




1     Filed electronically on this 26th Day of July, 2021, with:
2
      Notification sent electronically via the Court’s ECF system to:
3

4     Honorable Judge of the Court
      United States District Court
5

6     All Counsel of Record as Recorded On The Electronic Service List.
7
      This 26th Day of July, 2021.
8
      s/Adrian R. Bacon
9     ADRIAN R. BACON
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
